Shaw, C. J.
At the expiration of the lease for a year, if the lessees had continued in possession by the assent of the lessor, they vould be, by law, tenants at will; and it might be held that both lessees, while that relation lasted, were tenants at will. But by the decease of Mrs. Waldo, or at least by the conveyance to these plaintiffs, the tenancy at will ceased. Benedict v. Morse, 10 Met. 229. The right of the plaintiffs to receive rent, after they became owners in fee of the estate, was a right on an implied promise to recover a quantum meruit for use and occupation ; and the law raises this promise only against a party who has the actual use and enjoyment of the estate. By the statement of facts it appears that Barbour had the occupation, and Miss Greenough was a mere boarder.

Judgment for the defendant Greenough.